White, J.
A motion for a new trial was made, chiefly upon the ground of newly-discovered evidence. The main object of this new evidence, as shown by the affidavits, seems to be to impeach the principal witness for the state. Anew trial will not be granted if the only object be to impeach the credit of a witness. Scranton v. Tilley, 16 *290Texas, 193; Heber v. The State, 7 Texas, 70; West v. The State, decided at the present term, ante, p. 209, and Hauck v. The State, 1 Texas Ct. of App. 357. Leaving-out of the record entirely the testimony of the state’s witness Shadracli Taylor, who is sought to be discredited and impeached by the newly-discovered evidence, and we think there would still be testimony amply sufficient to establish the guilt of the defendant.
The judgment of the lower court is affirmed.

Affirmed.